Citation Nr: 0921445	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  03-08 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for amenorrhea.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO, in pertinent part, denied the 
benefits sought on appeal.  

The February 2002 rating decision also denied entitlement to 
sinusitis, as well as bladder and urinary tract infections 
(UTI).  The matters were previously before the Board in April 
2008 wherein the Board upheld the denial for sinusitis.  The 
claim for bladder and UTI, as well as the claim listed on the 
cover page, was remanded for further development and 
adjudication.  Service connection for recurrent UTI was 
granted in a December 2008 Decision Review Officer Decision.  
As such, there no longer remains a claim in controversy.  The 
claim for amenorrhea has been returned to the Board and is 
ready for appellate disposition. 

The Veteran presented testimony before the Board in March 
2007.  The transcript has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The competent medical evidence of record does not contain 
any currently diagnosed gynecological disorder manifested by 
amenorrhea.  

3.  Amenorrhea was not incurred during the Veteran's active 
military service.

CONCLUSION OF LAW

The criteria for the establishment of service connection for 
amenorrhea have not been met.  38 U.S.C.A. §§ 1101, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In this case, the Veteran filed her claim in April 2000, 
prior to the enactment of the VCAA.  In an April 2000 letter, 
she was notified to submit evidence showing a current 
disability, an injury or disability that began in service, 
and evidence showing a link between the two.  The claim for 
female problems was originally denied by the RO in July 2000.  
Additional evidence and statements were received within the 
year following the issuance of the July 2000 rating decision.  
The matter was readjudicated in the February 2002 rating 
decision, wherein the more specified claim for amenorrhea was 
denied.

Thereafter, in October 2005, VA complied with VCAA 
notification responsibilities.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing her claim, and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate her claim.  Notice pursuant to the Dingess 
decision was sent in March 2006.  

As noted in the Introduction, the matter was previously 
before the Board in April 2008 and remanded for further 
development.  Pursuant to Board Remand, an additional VCAA 
letter was issued in April 2008.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post 
service private and VA treatment records, reports of VA 
examinations, and the transcript from the March 2007 Board 
hearing.   The Veteran has not identified any other evidence 
which has not been obtained.

The Veteran testified in March 2007 that post-service 
treatment records from Dr. B and Dr. S, were no longer 
available.  Transcript at 9-10.  Any further efforts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).
 
For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran essentially contends that she is entitled to 
service connection for amenorrhea.  Specifically, she asserts 
that the current condition is the result of a military sexual 
trauma (MST).  

Having carefully considered the Veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
that the appeal as to this issue will be denied.

At the outset the Board notes that service connection is 
currently in effect for posttraumatic stress disorder based 
on the MST and UTI secondary to MST.  Thus, VA has previously 
conceded the MST; however, that aside the preponderance of 
the evidence is against a finding that the amenorrhea was 
incurred as a result.

In this regard, the Veteran's service treatment records do 
show the Veteran had an incident of amenorrhea in October 
1976, but the etiology was unknown.  The Veteran was given 10 
tablets of Provera to be taken by mouth twice a day for five 
days.  She was to return if her menses did not start post-
Provera.  The Veteran did not seek any further treatment in 
service for amenorrhea.  A July 1979 pelvic examination was 
normal.  Similarly, the September 1979 separation examination 
was negative for amenorrhea.

The mere fact that the Veteran had an episode of amenorrhea 
is not enough to establish that a chronic gynecological 
disorder manifested during her active duty service.  38 
C.F.R. § 3.303(b).  Post-service, the Veteran underwent a 
hysterectomy in approximately 1993.  Records from the Family 
Practice Center dated in June 1997 show a history of 
hysterectomy.  

VA outpatient treatment records dated in August 2000 reveal a 
history of fibrocystic disease of the uterus resulting in 
hysterectomy.  A December 2003 report of VA examination noted 
that the Veteran had a hysterectomy because of bleeding 
problems.  The examiner further noted that as a result of the 
hysterectomy, the Veteran had not had a menstrual cycle 
(amenorrhea) since 1993.  When asked to express an opinion on 
the etiology of amenorrhea, the examiner indicated that 
without more definite entries on active duty, he could not 
really tie her gynecological complaints to her miliary 
service.  The examiner concluded the main symptomatology 
involved the urinary tract. 

The same examiner once again examined the Veteran in August 
2008.  He performed a new physical examination and records 
review.  He opined that the Veteran had no disability from 
the fact that she had a hysterectomy and now wasn't having 
any menstrual periods.  He further indicated there was no 
change from 2003.  He concluded there was no gynecological 
disability present and, once again, most of the Veteran's 
symptomatology was related to her urinary tract, for which 
the Board notes service connection is in effect.   

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability or disabilities for which benefits are being 
claimed.  While the Veteran has amenorrhea (no menstrual 
cycle), this is the natural result of the post-service 
hysterectomy performed in 1993.  There is no current 
gynecological disorder manifested by amenorrhea according to 
the examiner.  38 C.F.R. § 3.303.  Accordingly, amenorrhea 
has not been shown to be related to the Veteran's military 
service.

While the Veteran contends she has amenorrhea as a result of 
her period of military service, she is not a medical 
professional, and her statements do not constitute competent 
evidence of a medical diagnosis or nexus opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The evidence 
is not in relative equipoise.  Thus, the preponderance of the 
evidence is against the claim, and the appeal must therefore 
be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for amenorrhea is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


